Citation Nr: 0726032	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  05-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic disease 
process of the lungs manifested by pain and/or difficulty 
breathing.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a 
liver injury.

4.  Entitlement to a compensable rating for residuals of a 
ruptured right kidney.

5.  Entitlement to an increased rating for a muscle injury, 
right lateral rib and iliac crest region, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946 and from October 1950 to February 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
New Orleans, Louisiana which denied the veteran's claim for 
service connection for a chronic disease process of the lungs 
manifested by pain and/or difficulty breathing as well as his 
claims for increased ratings for bilateral pes planus, 
residuals of a liver injury, residuals of a ruptured right 
kidney, and for a muscle injury, right lateral rib and iliac 
crest region.  In a subsequent November 2004 rating decision, 
the RO granted the veteran's muscle injury, right lateral rib 
and iliac crest region, an increased 30 percent rating 
effective the date of claim.  Although an increased rating 
was granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  In May 2007, the veteran testified at 
a Board hearing.  

Initially the Board notes that the veteran, at the hearing, 
filed additional evidence in support of his claims and 
expressly did not waive agency of original jurisdiction 
review of this evidence.  Nonetheless, the Board finds that 
adjudication of the issues discussed below may go forward 
without first having the RO review the additional evidence 
because the evidence was either duplicative of evidence all 
ready found in the claims files and/or not pertinent to the 
issues currently being adjudicated.  See 38 C.F.R. § 19.31 
(2006).  

The claim for an increased rating for muscle injury, right 
lateral rib and iliac crest region, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the veteran has a chronic disease process of the lungs 
manifested by pain and/or difficulty breathing.

2.  The preponderance of the evidence is against showing that 
the bilateral pes planus is manifested by objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, and/or characteristic callosities.

3.  The veteran's residuals of a liver injury include 
subjective complaints of right flank pain, but no objective 
evidence of adhesions of the peritoneum; weakness, anorexia, 
abdominal pain, and malaise; intermittent fatigue, malaise, 
and anorexia; and/or an incapacitating episode.

4.  The veteran's residuals of a ruptured right kidney 
include subjective complaints of right flank pain, but no 
objective evidence of renal dysfunction, urine leakage, urine 
frequency, and/or obstructed voiding.


CONCLUSIONS OF LAW

1.  A chronic disease process of the lungs manifested by pain 
and/or difficulty breathing was not incurred or aggravated 
during military service or by an already service connected 
disability.  38 U.S.C.A. §§ 1110, 5100, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006).

2.  The veteran has not met the criteria for a rating in 
excess of 10 percent for bilateral pes planus.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.71a, 
Diagnostic Code 5276 (2006).

3.  The veteran has not met the criteria for a compensable 
rating for residuals of a liver injury.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.114, 
Diagnostic Codes 7301, 7312, 7311, 7344 (2006).

4.  The veteran has not met the criteria for a compensable 
rating for residuals of a ruptured right kidney.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 4.10, 4.115a, 4.115b, 
Diagnostic Codes 7502, 7517 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2003, prior to 
the March 2004 rating decision, along with the notice 
provided in January 2006 and March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a).  Moreover, the notice 
provided in March 2006 provided notice of the type of 
evidence necessary to establish a disability rating and/or 
effective date for the disabilities on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical 
records.  The record also shows that the RO and/or the 
veteran obtained and associated with the record all 
identified post-service treatment records including the 
veteran's treatment records and/or letters from the Ochsner 
Clinic (including records/letters from Ory S. Marrioneaux, 
PA-C, Harold L. Ishler, Jr., M.D., Paul C. Kramm, M.D., and 
Dr. Rubin Patel, M.D.), the O'Neal Clinic, J. Julian Grove, 
M.D., the New Orleans VA Medical Center, and Physical Therapy 
of Baton Rouge.  The veteran was also been afforded a VA 
examination in July 2003.  There is no pertinent evidence 
which is not currently part of the claims files.  

Hence, VA has fulfilled its duty to assist the veteran in the 
prosecution of his claims and adjudication of this appeal may 
go forward.

II.  Service Connection

The veteran contends that that he has pain and problems 
breathing, primarily on the right, either caused by being 
struck by concrete fragments in the ribs while in military 
service and/or as a result of his service-connected muscle 
injury, right lateral rib and iliac crest region.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310.  Service connection is also 
warranted when a service-connected disability aggravates a 
non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, service medical records, 
including the July 1945 treatment records surrounding the 
veteran's muscle injury and the May 1946 separation 
examination, were negative for complaints, diagnoses, or 
treatment related to problems with his lungs except for a 
July 1945 treatment record noting increased pain with 
inspiration shortly after his injury.

Post-service, medical records starting in 1998 show the 
veteran's complaints of pain with deep breathing.  See VA 
spine examination dated in September 1998.  Later medical 
records show his complaints of pain with breathing with pain 
increased with sneezing and deep breathing, greater on the 
right.  See treatment records from the Ochsner Clinic dated 
from January 2003 to January 2006; treatment record from the 
O'Neal Clinic dated in June 2005; treatment record from Dr. 
Kramm dated in December 2005; treatment records from Dr. 
Grove dated from December 2005 to January 2006; and VA 
treatment records dated in December 2003.

As to a diagnosis of a current lung disability, the September 
1998 VA spine examiner noted that chest x-rays showed pleural 
thickening or effusion.  Moreover, treatment records starting 
in 2004 show the veteran being diagnosed with chest pain 
syndrome (CPS).  See treatment records from the Ochsner 
Clinic dated from October 2004 to January 2006; treatment 
records from Dr. Kramm dated in August 2005.

However, notwithstanding the September 1998 VA examiner's 
statement to the contrary, the September 1998 chest x-rays 
report in fact reported that the veteran's lungs were normal.  
Additionally, the July 2003 VA liver examiner specifically 
opined, after noting that September 1998 chest x-rays were 
normal, that the veteran had no evidence of residual lung 
injury.  Moreover, the Court has said that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), vacated in part and remanded on other grounds sub 
nom; Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Furthermore, the veteran conceded at his Board 
hearing that he had never been diagnosed with a chronic 
disease process of the lungs.

Therefore, the Board finds that the preponderance of the 
evidence is against finding that the veteran has a chronic 
disease process of the lungs manifested by pain and/or 
difficulty breathing.  Evans, supra.  

Accordingly, since entitlement to service connection on a 
direct and secondary bases has as a condition precedent the 
presence of a current disability, entitlement to service 
connection for a chronic disease process of the lungs 
manifested by pain and/or difficulty breathing on direct and 
secondary bases must be denied.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein); Allen, supra; 38 C.F.R. §§ 3.303, 3.310.

III.  Increased Rating Claims

The veteran contends that his bilateral pes planus, residuals 
of a liver injury, and residuals of a ruptured right kidney 
have increased adverse symptomatology that warrants the 
assignment of increased ratings.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27.  Moreover, 
although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31. 

Bilateral Pes Planus

An October 2000 rating decision granted a 10 percent 
disability rating for bilateral pes planus under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (pes planus).  

Accordingly, the veteran will only be entitled to an 
increased, 30 percent, rating if he has, bilaterally, severe 
pes planus with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and/or 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.

With the above criteria in mind, the record on appeal 
including the VA and private treatment records and the 
results from the veteran's July 2003 VA examinations, is 
negative for complaints, diagnoses, or treatment for the pes 
planus except for the complaints made at the July 2003 VA 
foot examination.  

In this regard, at the July 2003 VA foot examination, the 
veteran complained of bilateral foot pain and balance 
problems.  The veteran also complained of having foot pain 
after walking approximately fifty yards.  On examination, 
while there was "moderate" pes planus with weight bearing, 
the subtalar joints of the foot had full range of motion and 
were not stiff, the feet were not swollen, and there were no 
calluses.  With Hubscher maneuver, the veteran's arches 
elevated with external rotation of the tibia.  

The July 2003 VA foot examiners opinions are not contradicted 
by any medical evidence of record.  Evans, supra.  Therefore, 
because the record is devoid of objective evidence of severe 
pes planus with marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and/or characteristic callosities, the 
Board finds that the weight of the evidence is against 
finding that the veteran's bilateral pes planus meets the 
criteria for an increased rating and the claim is denied.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.27, 4.71a.

In reaching this decision the Board notes that, when 
evaluating loss of motion, consideration is given to the 
degree of functional loss caused by pain such as has been 
complained of by the veteran.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  However, 
because the schedular criteria for pes planus specifically 
contemplates the existence of pain, providing a higher 
disability rating based on complaints of pain would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14.  
Therefore, DeLuca does not apply.

Residuals of a Liver Injury

Historically, an April 1999 rating decision granted service 
connection for residuals of a liver injury and rated the 
disability as noncompensable under 38 C.F.R. § 4.114, 
Diagnostic Code 7311 (residuals of liver injury).  

Under the laws that have been in effect since before the 
veteran filed his June 2003 claim for an increase, Diagnostic 
Code 7311 provides that residuals of liver injury should be 
evaluated under the provisions of Diagnostic Code 7312 
(cirrhosis of the liver), Diagnostic Code 7345 (chronic liver 
disease without cirrhosis), or Diagnostic Code 7301 
(adhesions of the peritoneum), depending on the nature of the 
residuals manifested.  38 C.F.R. § 4.114.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7301, the veteran is 
entitled to a compensable, 10 percent rating, if his 
disability is manifested by moderate adhesions of the 
peritoneum, with pulling pain on attempting work or with 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distention.  

Under 38 C.F.R. § 4.114, Diagnostic Code 7312, the veteran is 
entitled to a compensable, 10 percent rating, if his 
disability is manifested by weakness, anorexia, abdominal 
pain, and malaise.

Under 38 C.F.R. § 4.114, Diagnostic Code 7345, the veteran is 
entitled to a compensable, 10 percent rating, if his 
disability is manifested by intermittent fatigue, malaise, 
and anorexia, or incapacitating episodes with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period.  An "incapacitating episode" is defined as a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7345, Note (2).

With the above criteria in mind, the record on appeal, 
including the VA and private treatment records and the 
results from the veteran's July 2003 VA examinations, is 
negative for complaints, diagnoses, or treatment for liver 
problems except for general complaints of right flank pain 
found in the treatment records and the similar complaints 
made at the July 2003 VA liver examination.  

In this regard, at the July 2003 VA liver examination the 
veteran complained of chronic right flank pain.  However, he 
denied having any problems with vomiting, hematemesis, 
melena, abdominal pain, fever, distention, nausea, fatigue, 
weakness, depression, or anxiety.  The veteran also reported 
that his medical history did not include hemodialysis, 
transfusions, or hepatitis.  The veteran also reported that 
he has never had surgery as a result of his liver disability 
and is not currently on medication because of his liver 
disability.

On examination, the veteran weighed 201 pounds and reported 
that his weight had been constant with no history of 
steatorrhea or malnutrition.  He did not have ascites, 
hematemesis, or melena.  Liver size was normal.  Muscle 
strength was normal.  Superficial abdominal veins were 
absent.  It was opined that the veteran had no other signs of 
chronic liver disease.  Laboratory studies, including liver 
function tests, were within normal limits except for a 
slightly borderline high SGOT at 43.  It was thereafter 
opined as follows:

. . . patient has a history of injury to 
the liver in the past.  At the present 
time, the only residual is pain in the 
area . . . His liver functions are 
essentially within normal limits and 
patient does not have any other residuals 
of liver function abnormalities.  His 
main disability is the chronic pain.

The above opinion is not contradicted by any other evidence 
of record.  Evans, supra.  

In summary, the record does not show objective evidence of 
adhesions of the peritoneum; weakness, anorexia, abdominal 
pain, and malaise; intermittent fatigue, malaise, and 
anorexia; and/or an incapacitating episode.  Therefore, 
because the veteran does not manifest any of the required 
adverse symptomatology, the claim for a compensable rating 
for residuals of a liver injury must be denied.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.27, 4.114.  

Residuals of a Ruptured Right Kidney

Historically, a June 1947 rating decision granted service 
connection for residuals of a ruptured right kidney and rated 
it as noncompensable under 38 C.F.R. § 4.115b, Diagnostic 
Code 7517 (an injury to the bladder).  Starting in April 
1998, rating decisions continued the veteran's noncompensable 
disability rating for his kidney disability but did so under 
38 C.F.R. § 4.115b, Diagnostic Code 7599-7502 (chronic 
nephritis).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7502, chronic 
nephritis is rated as a renal dysfunction.  In this regard, 
renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; transient or 
slight edema; or hypertension at least 10 percent disabling 
under Diagnostic Code 7101, warrants a 30 percent rating.  
38 C.F.R. § 4.115a.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7517, an injury to 
the bladder is rated as a voiding dysfunction.  A voiding 
dysfunction is rated as either urine leakage, urine 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  

In this regard, continual urine leakage, post surgical 
urinary diversion, urinary incontinence, or stress 
incontinence requiring the wearing of absorbent materials 
which must be changed less than two times per day warrants a 
20 percent rating.  Id.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating.  Id.

Marked obstructive voiding symptomatology (hesitancy, slow or 
weak stream, decreased force of stream) with any one or a 
combination of: post void residuals greater than 150 cc; 
uroflowmetry, with a marked diminished peak flow rate (less 
than 10 cc/sec); recurrent urinary tract infections secondary 
to obstruction; or stricture disease requiring periodic 
dilatation every two to three months, warrants a 10 percent 
rating.  Id.

With the above criteria in mind, the record on appeal, 
including the VA treatment records and the results from the 
veteran's July 2003 VA examinations, is negative for 
complaints, diagnoses, or treatment for kidney problems 
except for the veteran's general complaints in the treatment 
records and at the VA examinations of right flank pain. 

Moreover, at the July 2003 VA kidney examination and/or in 
its addendum, it was noted that while the veteran had a 
history of trauma in 1945 and had trace blood in his urine in 
1998, renal function and a renal ultrasound in 1998 were 
normal and on examination his kidneys were normal.  Likewise, 
the July 2003 VA liver examiner  noted that the February 1998 
abdominal/renal ultrasound showed the kidneys to be normal 
with no evidence of a rupture and opined that current 
laboratory studies were within normal limits except for a 
slightly borderline high SGOT at 43.  These opinions are not 
contradicted by any other evidence of record.  Evans, supra.  

In summary, the record does not show objective evidence of 
renal dysfunction, urine leakage, urine frequency, or 
obstructed voiding.  Therefore, because the veteran does not 
manifest any of the required adverse symptomatology, the 
claim for a compensable rating for residuals of a ruptured 
right kidney must be denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.27, 4.115a, 4.115b.  

Extra-schedular

Initially, the Board notes that while the veteran complained 
that his liver and/or kidney problem caused right flank pain 
and while the July 2003 VA liver VA examiner opined that the 
veteran had residuals right flank pain from his liver injury, 
the Board cannot grant him a separate compensable rating for 
this pain because he is all ready being compensated for the 
pain as part of his service connected muscle injury, right 
lateral rib and iliac crest region, and to do so as part of 
his service-connected liver and/or kidney disability would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.

Based on the veteran's written statements to the RO, the 
Board hearing testimony, and statements to VA and private 
physicians that his service connected disabilities 
effectively prevent him from obtaining and maintaining 
employment, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has described his 
problems as so bad that he cannot work, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that any of his service connected 
disabilities, acting alone, has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that these disabilities affect employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA and 
private physicians, the video hearing testimony, or his 
daughter's statement.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the diagnosis of a current disability, its' origins, or 
the current severity of a disability.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, these statements 
are not probative evidence as to the issues on appeal.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claims must be denied.


ORDER

Service connection for a chronic disease process of the lungs 
manifested by pain and/or difficulty breathing is denied.

An increased rating for bilateral pes planus is denied.

A compensable rating for residuals of a liver injury is 
denied.

A compensable rating for residuals of a ruptured right kidney 
is denied.


REMAND

As to entitlement to an increased rating for muscle injury, 
right lateral rib and iliac crest region, in the veteran's 
October 2005 statement in support of claim as well as at his 
May 2007 hearing he alleged a worsening of his disability 
since his July 2003 VA examination.  

Such allegations, taken together with the July 2006 and 
December 2006 letters from Dr. Patel, in which he opined that 
the pain caused by his service-connected muscle injury 
renders him "permanently disabled," compels the Board to 
remand this issue to provide the claimant with a new VA 
examination to ascertain his current level of impairment due 
to his service connected muscle disability.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326; Green v. Derwinski, 
1 Vet. App. 121 (1991) (VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

In this regard, given the letters and treatment records 
obtained from the Ochsner Clinic regarding skeletal back 
problems allegedly caused by the veteran's service-connected 
muscle disability, on remand the VA examiner should also be 
asked to comment on whether there is such a relationship and, 
if so, the degree of skeletal back disability caused by the 
service-connected muscle injury.  Id.

Given Dr. Patel's opinion regarding the veteran being 
unemployable, on remand, the RO/AMC should also consider 
whether he meets the criteria for submission of his appeal to 
the Director of Compensation and Pension for consideration of 
an extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should make arrangements 
with an appropriate VA medical facility 
for the veteran to be afforded an 
orthopedic examination.  The claims 
folders are to be provided to the 
physician for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, must be accomplished and all 
clinical findings should be reported in 
detail.  Thereafter, in accordance with 
the latest AMIE worksheet for rating 
muscle injuries, the examiner is to 
provide a detailed review of the 
veteran's history, current complaints, 
and the nature and extent of all problems 
attributable to his service-connected 
muscle injury to the right lateral rib 
and iliac crest region.  In addition to 
any other information required by the 
AMIE worksheet, the examiner should 
provide answers to the following 
questions:

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
muscle injury to the right lateral 
rib and iliac crest region can be 
characterized as a "severe" injury 
to Muscle Group XIX or at least a 
"moderately severe" injury to the 
lumbar region of Muscle Group XX?

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
muscle injury to the right lateral 
rib and iliac crest region also 
caused skeletal problems to his 
lumbosacral spine and, if so, what 
is the degree of impairment. 

Is it at least as likely as not 
(i.e., 50 percent or greater 
probability) that the veteran's 
muscle injury to the right lateral 
rib and iliac crest region causes 
him to be unemployable?  

The physician in providing answers to the 
above questions should comment on the 
letters and treatment records obtained 
from the Ochsner Clinic regarding the 
skeletal back problems caused by the 
veteran's service-connected muscle 
disability as well as the opinions that 
the pain caused by his disability renders 
him unemployable.

2.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 3.159.  

3.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  When 
readjudicating the claim the RO/AMC must 
also consider whether the veteran meets 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  The RO/AMC is 
advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the October 2006 SSOC 
and all applicable laws and regulations 
considered pertinent to the issue 
currently on appeal including the 
evidence filed by the veteran directly 
with the Board in May 2007.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


